Citation Nr: 1205946	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied TDIU and a rating in excess of 30 percent for PTSD.

In May 2005, while the appeal to the Board was pending, the Veteran was awarded a temporary total (100 percent) evaluation for PTSD, effective from August 30 to November 30, 2004, under the provisions of 38 C.F.R. § 4.29.  In August 2005, the RO increased the evaluation for PTSD to 50 percent, effective from November 21, 2003; the date of receipt of the Veteran's claim for increase.

After remanding the case for additional development in August 2007 and July 2009, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD by a decision entered in December 2010.  The matter of his entitlement to TDIU was again remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied a rating in excess of 50 percent for PTSD.  The Court granted the Motion later that same month.

In October 2011, the Veteran's attorney submitted additional evidence to the Board, along with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).  The attorney indicated that the Veteran had no more evidence to submit, and asked that the Board make a new decision on the Veteran's PTSD claim.

When this case was last before the Board, the Board referred to the RO issues pertaining to service connection for a sleep disorder due to PTSD, service connection for a neck disorder, and an increased evaluation for bilateral hearing loss.  Inasmuch as the record does not reflect that any action has been taken on those matters, they are again referred to the RO.

The Board's present decision is limited to an adjudication of the Veteran claim for a rating in excess of 50 percent for PTSD.  For the reasons set forth below, his claim for TDIU is being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence reasonably establishes that, from November 21, 2003 (excluding the time between August 30 and November 30, 2004, when the Veteran was in receipt of a temporary total rating), the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met from November 21, 2003; an evaluation in excess of 70 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in January 2004, August 2005, August 2007, and July 2009.  Those letters advised the Veteran of what information and evidence is needed to substantiate a claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2009 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability had on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated by the AOJ in July 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  In pertinent part, a 50 percent rating is warranted if the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

In the present case, the record shows that service connection for PTSD was established by a May 1997 rating decision, effective from October 1996.  The Veteran filed the present claim for increase on November 21, 2003.

A VA treatment note from December 2003 included a GAF score of 49.  The Veteran's hygiene was within normal limits.  He described breakthrough anxiety while on Klonopin, but denied panic episodes.  He had increased irritability, increased nightmares, and increased financial stress due to a pending medical retirement.

A "Summary of Psychiatric History" was provided in December 2003 by Dr. J.H.S., the Veteran's private psychiatrist.  The Veteran was referred to Dr. J.H.S. due to symptoms of impaired concentration, nausea, headaches, difficulty falling asleep and staying asleep, irritability, and social withdrawal.  The psychiatrist noted the Veteran's increased stress regarding his work relationships and workload.  He noted that prior to stress from his employment, the Veteran's treatment by the VA had achieved symptom remission or improvement for an extended period of time.  The psychiatrist opined that the Veteran's work and work-based relationships were the predominate contributing cause of his total inability to function as a chief building inspector.

In March 2004, the Veteran was afforded a VA PTSD examination; the claims file and VA treatment records were reviewed in conjunction with the examination.  The Veteran was noted to be suffering from pervasive dysphoria, a moderate degree of anhedonia, insomnia, fatigue, and loss of energy.  He was appropriately dressed, but was somewhat unkempt in appearance.  His speech was normal, he denied auditory or visual hallucinations, and was free from any gross signs of cognitive impairment.  He was neither obsessional nor delusional.  His thought content was marked by the injustices he felt he suffered in his employment.  His affect was restricted in range, not labile, and content appropriate.  He denied suicidal or homicidal ideation.  He was assessed with a GAF score of 50.

VA treatment notes show that in June 2004 the Veteran had good hygiene.  He was sleeping five to seven hours at night with intermittent waking.  He described extremely vivid dreams (noted to possibly be due to Sertraline), and frequent flashbacks and intrusive thoughts.  He also described a "difficult" relationship with his wife for over 20 years.  He denied depression, suicidal ideation, and homicidal ideation.  He was assessed with a GAF score of 49.

The Veteran was hospitalized from August 30, 2004 to November 1, 2004.  During a VA psychosocial assessment in August 2004, he reported a limited number of friends, and symptoms of anxiety, depression, sleeplessness, intrusive thoughts, hypervigilance, anger, and irritability.  On mental status examination, he was cooperative and oriented, and his speech was relevant and coherent.  He denied suicidal/homicidal thoughts.  He denied hallucinations/delusions, but he described nightmares about war.  His concentration was noted to be fair, and his recent and remote memory were good.  He was diagnosed with PTSD and assessed with an admission GAF score of 47.  

In September 2004, the Veteran reported episodes of anxiety, related to intrusive recollections.  He described increased anxiety with being in new social situations or crowded places.  He had increased irritability, and had longstanding sleep problems.  On mental status examination, he was neat and clean in appearance, very cooperative, oriented, and alert.  His speech was of a normal rate and tone, and was relevant and coherent.  He denied suicidal/homicidal ideations or plans.  There was no evidence of delusional thinking, and he denied hallucinations.  His concentration was fair and his recent and remote memory was good.  

A November 2004 VA discharge note restated the reasons for his admission.  It also noted that on admission his GAF score was 45, and noted that upon discharge, his GAF score was 50.  During a general mental health patient visit in November 2004, the Veteran reported frequent flashbacks and intrusive thoughts.  He also recounted panic episodes occurring four times a week.  He was given a GAF score of 49.

In a December 2004 statement, the Veteran related that his depression and PTSD impacted his long and short term memory, and disrupted his ability to establish and maintain relationships.  He stated that he often forgot to make lists, and when he would write lists he would forget where he left them; therefore accomplishing few tasks.  He stated that his hypervigilance had increased, as had his desire to isolate.  He described increased panic attacks that caused chest tightness, rapid shallow breathing, and tremors in his extremities.  He felt that his marriage was suffering due to his PTSD.  He felt that compared to the "extreme cases, which appeared to dominate the 'in-house' population, [he] may have appeared 'normal,'" but that he felt he had a significant problem with PTSD outside of the controlled environment.  

In June 2005, the Veteran was afforded a VA PTSD examination; his claims file and VA treatment records were provided and reviewed in conjunction with the interview.  The Veteran was noted to have been married for 36 years, although he described it as an "unhappy marriage."  Subjectively, he complained of anger issues, sleeplessness, and social isolation.  

On mental status examination, the Veteran was cooperative, neatly groomed, and not withdrawn or agitated.  He reported periodically hearing someone call his name; however, he denied visual or tactile hallucinations.  He was oriented, and his short and long-term memory was good.  He denied any obsessive thinking or compulsive behaviors.  He described his mood as "blah," and his affect was one of mild depression.  He denied suicidal/homicidal ideation.  He denied substance abuse problems.  He reported sleeping four to five hours a night (it was noted he has been diagnosed with sleep apnea and that he is on a BiPAP machine).  He listed several hobbies including gardening, carpentry, photography, and fixing an old Jeep.  He felt that his periods of anxiety most often occurred when he was "in a contest with his wife."  When asked to describe his daily activities, the Veteran noted that he would look for one of his friends to do something with; otherwise, he would work on a project.  He noted he enjoyed going shopping at Home Depot.  Regarding relationships, he was close to his daughter, estimated he had six friends (two close friends), and he was friendly with his neighbors.  The Veteran's concentration was unimpaired at the time of the interview, but he stated he often was easily distracted.  The examiner noted that the Veteran's symptoms were consistent with a diagnosis of PTSD, but that there were periods of remission when the Veteran would socialize and work on projects for friends.  He was assessed with a GAF of 57.  

In July 2005, the Veteran provided details about "losing it" during a zoning board appearance after becoming agitated listening to a case prior to his own.  He stated he yelled and interfered with the meeting.  He also described being "down to one friend" after several friends began to aggravate him.  He also stopped therapy at the Vet Center, as he no longer felt comfortable there.  He reported suicidal ideation, but stated "none that I'll admit to" (seemingly referring to active suicidal plans).  He was given a GAF score of 47.

In August 2005, the Veteran underwent a psychiatric evaluation by private psychiatrist Dr. M.W.K., for the purposes of the Public Employee Retirement Administration Commission.  The Veteran described stress on the job beginning five to six years after he began work, and a period of chronic stress in the mid-1990s.  The psychiatrist noted that although the Veteran displayed "no clear-cut delusional material, his complaints about the administration, while possibly true, could also be construed as having a persecutory quality."  

The Veteran was evaluated in August 2005 by private a psychiatrist, P.M., regarding his retirement.  While working as a building inspector for a town, the Veteran described feeling as though selectmen were forcing various issues through unfairly.  He reported feeling "set up" in 1995 during a grand jury hearing, and was out of work for approximately three months after, feeling "emotionally torn apart."  He reported being anxious and essentially tearful all the time.  He felt that, at work, pressure was put on him to do things that were against his better judgment or his ethics.  He noted occasional suicidal ideation without intent.  Objectively, his affect was somewhat tense, and he quickly became preoccupied discussing events at work or people whom he believed treated him unfairly.  His memory and concentration were grossly intact.  He was assigned a GAF of 50.  

In August 2005, in an interview with private psychiatrist Dr. R.O., the Veteran described feeling pressure over the years to do "special favors" for selectmen in town, and that when he held his ground he felt administrators took action against him by undermining the powers of his department.  As part of his employment, he provided testimony at hearings, which he found particularly stressful.  During the interview, the Veteran was well-groomed, animated, and his speech was fluent and coherent.  His affect was intense and he expressed anger at how he was treated at his employment.  He described insomnia, anxiety, and difficulties in concentration.  The psychiatrist felt that the Veteran was less depressed at the time of the interview.  He also felt that the Veteran's PTSD from Vietnam reactivated under the stress of his role at work.  

In July 2009, the Veteran's treating VA psychiatrist provided a letter describing the Veteran's symptoms.  She noted that he had significant depression with minimal social interaction, decreased energy, poor concentration, minimal motivation, and feelings of guilt and hopelessness.  He was bothered by intrusive images of service, and had become increasingly angry, developing a suspiciousness and extreme lack of trust.

In October 2009, the Veteran was afforded a VA PTSD examination; the claims file was available and reviewed in conjunction with the interview, and discussed in detail.  Behavioral observations and presentation showed the Veteran was appropriately dressed and had good hygiene.  His psychomotor activity was somewhat fidgety, but his rate, volume, and articulation of speech were generally within normal limits.  His affect was sad, but was not labile, and was content appropriate and mood congruent.  He described his mood as "very flat."  He reported he had been married for 42 years and that the relationship was "not quite strained, but somewhat distant."  He reported a good relationship with his children and a very good relationship with his grandchildren.  When describing his occupational history, he noted that he thought he was a good employee, and that he got along reasonably well with his staff.  He recounted that his problems were with the "level above [him]."  He denied verbal argument or physical confrontations with anyone at work.  He described a poor relationship with his wife, his reluctance to go to public areas and be around crowds (stores or church), his loss of friendships over the years, and his occasional discord with "people."  He elaborated that he had "gotten into it" with a manager of Home Depot after he became upset that there were long lines at the end of the night due to only two open registers.  He denied ever getting into any physical confrontations.  He endorsed intrusive recollections of his military traumas on a daily basis, avoidance of stimuli associated with or reminders of his military traumas, poor sleep (although he reported receiving six to eight hours a night), empty mood and adhedonia, and feelings of worthlessness.  He described vague homicidal and suicidal thoughts, without intent or plans ("in the abstract").  

On mental status examination, the Veteran's attention was not impaired.  His memory for recent and remote events was adequate, and his thought form was mostly lucid and coherent.  He did become tangential and circumstantial at times, and had to be redirected to the question asked.  His thought content was not obsessional or delusional, and there was no evidence of obsessions, compulsions, hallucinations, delusions, panic attacks, or excessive worry.  Regarding hobbies, the Veteran stated he enjoyed working on his Jeep, woodworking, making custom cradles and other specialty woodworking items, cutting grass, and going to the movies.  He belonged to the DAV and VFW, as well as a cultural group that had monthly get-togethers.  He reported a strained relationship with his wife, but had a good relationship with his children and was close to his next door neighbors.  He had two to three friends that he would see less than once a week.  He replied that he generally liked people, and noted that he attended church regularly.  He became tangential when describing his difficulty in completing everyday tasks.  He was able to state the days of the week backwards without errors, and could state the months of the year backwards, although he skipped two.  He was diagnosed with PTSD and assessed with a GAF score of 50.

The Veteran underwent a private psychiatric evaluation in November 2011; the examiner indicated that he had reviewed all of the information in the Veteran's claims file.  The Veteran reported that he was unemployed and spent most of his time at home.  It was noted that he had taken medical leave from work in April 2003 due to stress and exacerbation of PTSD symptoms.  

On mental status examination, the Veteran was noted to be dressed in rumpled, bland, and mildly soiled clothing, with fairly poor grooming.  He appeared tired, with a downcast gaze, but readily responded and appropriately entered the office.  His personal hygiene was described as poor, and his eye contact was impaired.  His demeanor was serious and, though generally cooperative, he tended to be overbearing with lengthy and bombastic responses.  His mood was anxious and his affect was constricted.  His speech was verbose, but normal with respect to rhythm and rate.  His language was within normal limits, and substantive, and his sensorium was intact (he was fully oriented and alert).

Testing of higher cognitive functions revealed significant impairment of recent memory (0 of 3 items after 5 minutes) and moderate impairment of remote memory (could not name the presidents before G.W. Bush).  On testing of concentration, the Veteran was unable to spell the word "world" backwards and had impaired calculation ability on testing with serial sevens.  His abstracting ability was intact, and his level of intelligence was estimated to be above average.  He denied any auditory or visual hallucinations.  His thought process was circumstantial.  He endorsed occasional overvalued ideas, but not to the level of delusionality.  In terms of content, his thinking was significant for statements that reflect poor frustration tolerance and easy irritability.  He endorsed a history of having suicidal thoughts, with no present intention.  His capacity for insight was sufficient to appreciate that he was psychiatrically impaired.  His judgment was noted to be limited by his tendency to irritability and antagonism, and impulse control was noted to seem somewhat tenuous.

The examiner assigned a GAF score of 48, and opined that the Veteran's condition seemed to have remained substantially unchanged since 2003.  The examiner noted that the Veteran's PTSD was functionally inseparable from his depression, and that his overall condition was manifested by serious impairments in multiple areas, in that his work functioning had been nil since 2003 and he was irritable, hyper-sensitive, and easily agitated around people; unable to concentrate or remember instructions accurately; hyper-reactive to noises and stimuli associated with his trauma; generally fatigued from lack of sleep with poor hygiene; and his irritability impaired his family relations, most notably his marriage, and impaired his judgment as well.  The examiner opined that the most fitting set of criteria from the DSM was that used for GAF scores in the range of 41 to 50, specifically, "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  (Emphasis in original.)  The examiner further opined that the Veteran's PTSD should be rated 100 percent disabling from November 2003. 

Later in November 2011, additional VA treatment records were received, dated from December 2005 forward.  The records generally reflect symptoms such as frustration, irritability, intrusive daytime thoughts, hypervigilance, numbing, decreased concentration, and crowd avoidance-with periodic fluctuations in intensity-and with essentially normal speech and angry and ruminative, but linear, thought processes.  His GAF score was recorded as 50 on the vast majority of psychiatric outpatient visits, with occasionally higher scores ranging as high as 60 to 65, primarily in group therapy.  In July 2010, it was noted that he was having thoughts that he wanted to die, but did not intend to hurt himself.  On visits in April 2009 and August 2010, it was noted that he was unshaven.

Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence supports the assignment of a 70 percent schedular evaluation for the Veteran's PTSD from November 21, 2003.  To be sure, the record does not reflect that the Veteran exhibited all of the symptoms contemplated by the criteria for a 70 percent evaluation during that time frame.  The evidence does not reflect, for example, that his PTSD has been manifested by obsessional rituals, spatial disorientation, or illogical, obscure, or irrelevant speech.  In addition, at least some of the evidence suggests that he is able to maintain relationships with established friends, and with members of his family (other than his wife, perhaps), and that he is able to enjoy hobbies such as woodworking and working on his Jeep, at least at times.  In addition, in October 2009 it was noted the he was a member of a cultural group that had monthly meetings.

However, the Veteran's treatment records and VA examination reports have consistently noted that his PTSD symptoms include nightmares, difficulty sleeping, irritability, intrusive thoughts, and difficulty in adapting to stressful circumstances-particularly in relation to his employment.  He has been shown to have impaired judgment at times (as a result of irritability), impaired impulse control (albeit without periods of violence), recurrent depressed mood, difficulty establishing new relationships, and at least occasional suicidal ideation and neglect of his personal appearance.  In addition, although it appears that his symptoms are subject to periods of relative exacerbation and remission (as evidence by, for example, the report of his VA examination June 2005), the vast majority of the GAF scores obtained during treatment and examination since November 2003 have ranged from 45 to 50; scores that are generally indicative of serious impairment in social, occupational, or school functioning.

On balance, taking into account the totality of the evidence, the Board is persuaded that the Veteran's disability picture since November 21, 2003, has more nearly approximated the criteria required for a 70 percent rating.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3 (2011).

However, the preponderance of the evidence is against the assignment of schedular rating in excess of 70 percent.  Although the Veteran's PTSD symptoms are and have been significant, none of the evidence suggests that his condition is manifested by anything remotely equivalent to symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; an intermittent inability to perform the activities of daily living; disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  Although he reported on VA examination in June 2005 that he periodically heard someone calling his name, review of the claims file clearly demonstrates that such experiences were not persistent, inasmuch as he specifically denied having hallucinations on prior and subsequent examinations.  In addition, regarding his social relationships, the evidence shows that the Veteran has a trouble marriage, but has also described a good relationship with his children, grandchildren, and neighbors.  As such, the preponderance of the evidence does reflect total social impairment, as is contemplated by the criteria for a 100 percent rating under the schedular criteria.

The Board acknowledges that the November 2011 private psychiatrist, at the request of the Veteran's attorney, gave a retrospective opinion that the Veteran has met the 100 percent rating criteria since November 2003.  The psychiatrist based on his opinion reportedly on a one hour current evaluation, and review of 1235 pages of claims material and a 400 page file of psychiatric treatment reports dating from April 2005 to the present.  However, in rendering that opinion, the psychiatrist did not appear to take into account all of the evidence.  Specifically, when reporting a chronological report of GAF scores from August 2003 to October 2009, the psychiatrist, who obviously did not list every GAF score in the file, included GAF scores of 50 or less during the relevant period except for one entry of June 2005 where the GAF score was 57.  Curiously, the psychiatrist neglected to include in his list GAF scores of 55 in June and September 2006 and GAF scores of 57 and 60 in records dating in 2010, which he purportedly reviewed.  Indeed, he discussed an October 2010 VA treatment record.  Thus, either he did not have the benefit of viewing the records showing GAF scores that reflected moderate impairment, or he neglected to consider those records when rendering his opinion suggesting the Veteran met the criteria for a 100 percent rating since November 2003.  

In addition, his statement that the Veteran's PTSD results in serious symptoms is somewhat inconsistent with his conclusion that there is total social and occupational impairment.  Indeed, the Veteran's report during the appeal period of having friends, being a member of certain organizations, and getting along well with some of his family members seems inconsistent with the psychiatrist's conclusion that the Veteran met the criteria for a 100 percent rating since November 2003.  As noted above, a 100 percent rating requires total social and occupational impairment.  Such has clearly not been shown by the evidence of record.  Accordingly, as the private psychiatrist's opinion is internally inconsistent in some respects and has not taken into consideration numerous GAF scores during the appeal period which reflect only moderate impairment, the Board assigns less probative weight to this opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a rating in excess of the 70 percent at any time during the course of the appeal (excluding the period of the temporary total rating). 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A 70 percent rating, but no more, is granted for PTSD from November 21, 2003, subject to the law and regulations governing the award of monetary benefits.


REMAND

When this case was previously before the Board in December 2010, the issue of the Veteran's entitlement to TDIU was remanded to the RO, via the AMC, for additional development.  That development included, among other things, affording the Veteran a general medical examination, as well as a PTSD review examination, for purposes of obtaining additional information with respect to the impact of the Veteran's multiple service-connected disabilities on his ability to secure and maintain substantially gainful employment.  38 C.F.R. § 4.16 (2011).

It does not appear from the record that the RO/AMC has had an opportunity to complete all of the development sought in the Board's remand.  In addition, although the Veteran has since submitted a private medical opinion tending to support his claim for TDIU, effective from 2003, the examiner who offered that opinion does not appear to have considered all of the salient facts.  The examiner did not discuss, for example, the fact that the Veteran reported on VA examination in June 2005 that he was "unofficially" continuing to work approximately 40 hours per month doing carpentry work.  Nor did the examiner discuss the June 2005 VA examiner's opinion that the Veteran's psychiatric symptoms at that time had only a "minimal-to-moderate negative impact on his ability to obtain and maintain physical or sedentary employment . . .," or an October 2009 VA opinion to the effect that "there is no evidence that he [the Veteran] is unable to obtain or maintain employment, either physical or sedentary."  Under the circumstances, the Board finds it necessary to remand the TDIU issue for completion of the previously requested development.  38 C.F.R. § 19.9 (2011); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

For the reasons stated, this case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA general medical examination to evaluate the severity of his service-connected disabilities.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheets for VA General Medical Examination, Bones (Fractures and Bone Disease), Joints, and Hands, Thumb and Fingers.  The examiner is requested to provide an opinion as to whether or not the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment for all or any part of the time since November 2003, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.

2.  The Veteran should be afforded a VA PTSD Review examination to evaluate the severity of his service-connected PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA PTSD Review Examinations.  The examiner is requested to provide an opinion as to whether or not the Veteran's service-connected PTSD has rendered him unable to secure and maintain substantially gainful employment for all or any part of the time since November 2003, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment.

3.  After conducting any additional development deemed necessary, the claim for TDIU should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter the claims file should be returned to the Board if in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


